Citation Nr: 1012188	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to an initial (compensable) rating for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1965.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary with respect to the 
Veteran's claims for an increased rating for service-
connected right ear hearing loss and service connection for 
left ear hearing loss.

The Veteran's hearing loss disability has been evaluated 
pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 
(2009).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold level, as measured by pure tone audiometry tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

In various statements of record from 2006, the Veteran 
asserted that spent about 18 months directly under the fog 
horn on a Coast Guard light ship.  He claimed that this 
caused hearing loss.  VA audiological examinations were 
conducted in November 2006 and August 2007.  Right ear 
sensorineural hearing loss was noted at the time of the 
examination in 2006, and the audiologist opined that it was 
as likely as not due to inservice noise exposure.  Left ear 
hearing showed some mild to moderate high frequency hearing 
loss.  

In a December 2006 rating determination, the RO granted 
service connection for a right ear hearing loss based on the 
December 2006 physician's opinion.  A noncompensable 
disability rating was assigned.  Service connection for a 
left ear hearing loss was denied in that audiological 
testing showed hearing within normal limits pursuant to 
38 C.F.R. § 3.85 (2009).  

38 C.F.R. § 3.385 provides that for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  

Additional VA audiological examination was conducted in 
August 2007.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
35
LEFT
10
5
10
30
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

The diagnoses were mild sensorineural hearing loss in the 
right ear at the 4-8 kHz region and mild to moderate 
sensorineural hearing loss in the left ear at 4-8 kHz 
region.  

The RO again determined that a compensable rating was not 
warranted for the right ear.  Moreover, service connection 
continued to be denied for the left ear.  

A private audiogram has also been submitted.  It appears 
that a reading of 45 was found at 4000 kHz in each ear.

It is currently argued by the Veteran's representative that 
additional VA examination is necessary.  He claims that 
there has been increase in severity regarding the Veteran's 
hearing impairment.  (See the representative's March 2010 
statement in support of the Veteran's claim.)  The Board 
agrees that a remand for additional evidentiary development 
would be helpful in making determinations as to the claims 
on appeal.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of a Claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims 
folder should be forwarded to the 
examiner for review in conjunction with 
the examination, and the examination 
report should indicate that such a 
review was conducted.

2.  The examiner should evaluate the 
hearing in both ears.  The examination 
report should provide audiological 
thresholds at frequencies of 1000, 2000, 
3000 and 4000 Hertz speech 
discrimination scores, according to the 
Maryland CNC test.

3.  If hearing loss meeting the criteria 
set forth in 38 C.F.R. § 3.385 is found, 
additional opinion is needed.  The 
examiner should provide an opinion as to 
whether right ear hearing loss is at 
least as likely as not (50 percent or 
greater likelihood) related to acoustic 
trauma during service.  The examiner 
should provide a detailed rationale, 
with references to the record, for the 
opinion.

4.  Following the completion of the 
requested actions, the AMC/RO should 
then readjudicate the Veteran's claims.  
If the benefits on appeal remain denied, 
the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and 
afforded an applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The Appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


